 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

DATE FILED: MAR 1 6 20cu 16 2020

 

 

 

 

 

 

 

United States of America,

Vv
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

As stated on the record at trial on March 16, 2020, any post-trial motions shall be filed by
April 16, 2020. The Government’s opposition shall be due by May 18, 2020. Mr. Sadr’s reply
shall be due by June 1, 2020.

SO ORDERED.

| Xo
Dated: March , 2020
New York, New York

CIN J. NATHAN
nin States District Judge

 

 
